DETAILED ACTION
Applicants' arguments and claim amendments, filed May 3, 2021, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-12 stand rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. 2014/0276378). 
Chen teaches a microneedle array comprising needles (Figure 1). The needle tip is filled with a composition comprising a 0.1-50 wt% active agent, about 20-95 wt% polysaccharide, and about 5-50wt% sugar alcohol [0108]. Generally, the plurality of microstructures comprise about 1-15 weight % (solids) active agent, from about 40-75 weight % (solids) polysaccharide, and from about 25-40 weight % (solids) sugar alcohol [0089]. The polysaccharide may be dextran or hydroxyethyl starch [0110-0112]. The sugar alcohol may be sucrose or trehalose [0114]. The active agent may be a vaccine 

    PNG
    media_image1.png
    186
    743
    media_image1.png
    Greyscale

It would have been prima facie obvious to one having ordinary skill in the art formulating the microneedle array of Chen to choose from among the respective components and amounts to arrive at the instant claims. See MPEP 2143(I)(A) and 2144.06(I). In doing so, it would have been prima facie obvious to have a higher concentration of active agent near the tip as demonstrated in the figure in order to maximize the percentage of drug administered and reduce cost and waste.  


Obviousness Remarks
Applicants argue that Chen at paragraph [0068] describes that “in a preferred microstructure array configuration comprising a plurality of microstructure or projections, .. .the base layer comprises a biocompatible, non-water soluble matrix.” In the explanation of Figure 1 at paragraph [0029], it is described that “[t]he backing layer that 
Examiner disagrees. The instantly recited “sheet portion” is interpreted as generally corresponding to the base layer of Chen described in [0067-0068], and not the needle tip region.The instant claims do not define the sheet portion except stating that it contains the water-soluble polymer, so the components (i.e. non-water soluble matrix, polysaccharide) taught by Chen are permitted in the sheet portion.  Chen describes a planar base and a plurality of dissolving microstructures [0009]. The plurality of microstructures comprise an active agent in a biocompatible and water-soluble matrix comprising a polysaccharide and a water-soluble polymer [0009]. The microstructures generally correspond to the instantly recited needles. Applicants argument that Chen teaches inclusion of a non-water-soluble matrix into the sheet layer does not prohibit there also being included some water-soluble polymer (i.e. polysaccharide) in the sheet portion.  For example, where the microstructure array is formulated in its preferred disposable form [0004], a skilled artisan would be motivated to reduce the backing layer in order to reduce waste. Such an embodiment is also preferred because it provides detachable microprojections [0062], which eliminates likelihood of misuse and the requirement for sharps disposal.

    PNG
    media_image2.png
    278
    783
    media_image2.png
    Greyscale

As set forth in the figure above, such an embodiment would include degradable (i.e. water-soluble) polymer in the sheet portion of the microneedle array. For these reasons, Chen does teach or suggest the inclusion of a water-soluble polymer in the sheet portion. 

Applicants argue that Chen does not teach or suggest that the water-soluble polymer occupies 50% or greater of the total solids content of each needle because the second (i.e. backing) layer includes a non-water-soluble matrix. Applicants submit that the rejection should be withdrawn.
Examiner disagrees. Applicants seem to be limiting the teachings of Chen to the exact embodiment depicted in Example 1. However, prior art references are relevant for all that they references teach or suggest to a person having ordinary skill in the art at the time of the invention. See MPEP 2123. Here, a skilled artisan following the teachings of Chen would notice that there are many embodiments described which differ from Figure 1. For example, the micro projections may be created to be detachable [0062] or have more than two layers [0067][0068].  Based on the ranges taught by Chen, 0.1-50 wt% active agent, about 20-95 wt% polysaccharide, and about 5-50 wt% sugar alcohol prima facie obvious to choose amounts from within the ranges and arrive at the instant claimed ingredient ratios for the needle tips. For example, 50% active agent, 20% polysaccharide, and 30% sugar alcohol would provide a polymer:medicament ratio of 0.4:1 and a 1:1 polymer+disaccharides:medicament ratio. These fall squarely within the ranges recited by instant claims 1 and 2. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05(I). With regard to the entire microstructures (i.e. needle portions), they comprise “from about 1-15 weight % (solids) active agent, from about 40-75 weight % (solids) polysaccharide, and from about 25-40 weight % (solids) sugar alcohol” [0089]. Polysaccaride is a water-soluble polymer, and the prior art range of 50-75% overlaps with the instantly recited “50% by mass or greater” water-soluble polymer. See MPEP 2144.05(I) for obviousness of overlapping ranges. For these reasons, Applicants argument is unpersuasive. 

Applicants argue that based on the exemplary formulation suggested by Examiner of 50% active agent, 20% polysaccharide, and 30% sugar alcohol, the proportion of polymer in the needle is 20%. However, the claim requires 50% by mass or more of the solids content, so the rejection should be withdrawn. 
Examiner disagrees. Applicants appear to be improperly reading limitations into the claim. MPEP 2111.01(II). There is no requirement in the claims that the recited components are uniformly dispersed or homogeneously mixed. To the contrary, the entire needle may have polymer throughout [0053-0055] while the drug is only present, or primarily present, in the tip ([0067], Fig.1). The instant claims impliedly prohibit . 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 4-12 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,166,182 and 1-11 of U.S. Patent No.10,814,118 in view of Chen (U.S. 2014/0276378). Although the claims at issue are not identical, they are not patentably distinct from each other it would have been prima facie obvious to one of ordinary skill in the art to include sugars or sugar alcohols in the patented composition based on the teaching of Chen. In doing so one of skill in the art would be motivated by Chen to use the components in the instantly recited ratios given they overlap with the ranges taught by Chen. MPEP 2144.05. 


Double Patenting Remarks
Applicants restate their arguments from the obviousness section above that Chen does not teach or suggest the instantly cited ratio of polymer:medicament. 
Examiner disagrees. The ranges recited by Chen overlap with the instantly recited ranges for the same reasons expressed in the obviousness rejection above. Accordingly, the double patenting rejection is maintained. 

	
Conclusion
No claims are currently allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612